                                           Case 3:18-cv-06403-RS Document 75 Filed 10/23/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         PATRICIA ZALES, et al.,
                                  10                                                         Case No. 18-cv-06403-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                          ORDER GRANTING MOTION FOR
                                  12                                                         PARTIAL SUMMARY JUDGMENT
Northern District of California
 United States District Court




                                         SIMON PROPERTY GROUP, INC., et al.,
                                  13
                                                        Defendants.
                                  14

                                  15

                                  16          Plaintiff Patricia Zales seeks partial summary judgment on her claim that defendants have

                                  17   violated the Americans with Disabilities Act (“ADA”). Defendants filed no response to the motion

                                  18   and at the hearing stated they do not oppose it being granted.

                                  19          To recover on a claim for discrimination under the ADA, a plaintiff must prove (1) she is

                                  20   disabled within the meaning of the statute, (2) defendants are private entities that own, lease or

                                  21   operate a place of public accommodation, and (3) plaintiff was denied access to a public

                                  22   accommodation by the defendant because of his or her disability. Arizona ex rel. Goddard v.

                                  23   Harkins Amusement Enters., Inc., 603 F.3d 666, 670 (9th Cir.2010). Zales has adequately shown

                                  24   there is no triable issue of fact that she has satisfied each of these elements, and defendants have

                                  25   offered no rebuttal. The motion is therefore granted as to liability. Remedy issues, including the

                                  26   scope and timing of any remediation, remain to be adjudicated. The parties are directed to

                                  27   continue working in good faith to resolve those matters.

                                  28
                                           Case 3:18-cv-06403-RS Document 75 Filed 10/23/20 Page 2 of 2




                                   1   IT IS SO ORDERED.

                                   2

                                   3   Dated: October 23, 2020

                                   4                                        ______________________________________
                                                                            ________________
                                                                            __      _        _____
                                                                                                ____
                                                                                                   ______________
                                                                                                    _           ___
                                                                                                                  _______
                                                                            RICHARD SEEBORG
                                   5                                        United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                    CASE NO.   18-cv-06403-RS
                                                                             2
